UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/14 The following Form N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund January 31, 2014 (Unaudited) Common Stocks98.1% Shares Value ($) Australia.9% Dexus Property Group 3,410,000 Brazil1.1% CCR 527,000 Canada2.0% Husky Energy 210,382 Denmark2.1% TDC 708,000 France3.9% Sanofi 30,405 2,976,260 Suez Environnement 183,272 3,283,862 Total 106,157 6,062,011 Germany3.5% Deutsche Post 191,869 6,636,314 Deutsche Telekom 281,473 4,544,622 Hong Kong2.5% China Mobile 542,515 5,175,645 Link REIT 641,000 2,879,692 Ireland.5% CRH 68,150 Luxembourg1.1% SES 107,992 Netherlands6.5% Reed Elsevier 337,606 6,955,895 Royal Dutch Shell, Cl. A 139,446 4,818,586 Unilever 153,286 5,718,946 Wolters Kluwer 115,332 3,177,401 Norway4.2% Orkla 943,620 7,336,398 Statoil 263,147 6,246,342 Singapore1.0% Singapore Technologies Engineering 1,081,000 South Africa.9% MTN Group 160,415 South Korea.7% Macquarie Korea Infrastructure Fund 421,890 Sweden1.9% TeliaSonera 802,077 Switzerland11.2% Credit Suisse Group 110,000 a 3,314,183 Nestle 53,956 3,912,164 Novartis 122,000 9,648,207 Roche Holding 35,634 a 9,792,370 Syngenta 6,629 2,348,900 Zurich Insurance Group 23,486 a 6,809,650 Taiwan1.0% Taiwan Semiconductor Manufacturing 920,000 Thailand.8% Bangkok Bank 523,000 United Kingdom14.6% BAE Systems 448,744 3,161,077 Balfour Beatty 1,090,000 5,223,127 Cable & Wireless Communications 3,553,151 3,121,860 Centrica 1,235,000 6,316,361 GlaxoSmithKline 370,109 9,529,113 ICAP 508,506 3,228,617 SSE 328,326 7,048,660 Standard Chartered 119,600 2,511,590 Vodafone Group 1,746,965 6,491,858 United States37.7% Annaly Capital Management 358,132 b 3,857,082 CA 157,270 5,045,222 Clorox 73,393 6,478,400 ConocoPhillips 87,023 5,652,144 Lockheed Martin 21,770 3,285,311 Mattel 152,520 5,771,357 Merck & Co. 127,000 6,727,190 Microsoft 408,892 15,476,562 Northeast Utilities 77,000 3,372,600 Paychex 156,012 6,524,422 PDL BioPharma 97,809 890,062 Pfizer 211,295 6,423,368 Philip Morris International 172,552 13,483,213 Procter & Gamble 78,530 6,016,969 Reynolds American 300,685 14,583,223 Sysco 294,861 10,343,724 Two Harbors Investment, 343,897 3,380,508 Wisconsin Energy 74,744 3,189,326 Total Common Stocks (cost $285,187,438) Other Investment1.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,204,266) 5,204,266 c Total Investments (cost $290,391,704) % Cash and Receivables (Net) .3 % Net Assets % REIT- Real Estate Investment Trust a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At January 31, 2014, net unrealized appreciation on investments was $28,327,713 of which $37,530,876 related to appreciated investment securities and $9,203,163 related to depreciated investment securities. At January 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 18.0 Health Care 14.4 Industrial 11.1 Telecommunications 10.9 Financial 9.9 Oil & Gas 9.1 Technology 7.4 Utilities 7.3 Consumer Services 7.5 Consumer Discretionary 1.8 Money Market Investment 1.6 Basic Materials .7 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Singapore Dollar, Expiring: 2/3/2014a 190,163 149,113 148,942 (171 ) 2/4/2014b 106,694 83,731 83,567 (164 ) 2/5/2014c 209,060 164,012 163,744 (268 ) South African Rand, Expiring 3/14/2014b 21,067,000 1,850,828 1,884,261 33,433 Sales: Proceeds ($) Brazilian Real, Expiring: 3/14/2014d 5,390,000 2,223,413 2,209,197 14,216 3/14/2014e 2,409,000 981,463 987,376 (5,913 ) Euro, Expiring 2/13/2014a 9,478,000 12,814,308 12,783,060 31,248 South African Rand, Expiring 3/14/2014a 21,067,000 1,979,767 1,884,261 95,506 Swiss Franc, Expiring 2/4/2014b 392,403 433,130 432,805 325 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Royal Bank of Scotland b JP Morgan Chase Bank c Barclays Bank d Citigroup e UBS The following is a summary of the inputs used as of January 31, 2014 in valuing the fund's investments: Level 2 - Other Level 1 - Significant Unadjusted Observable Level 3 -Significant Assets ($) Quoted Prices Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 120,500,683 - - Equity Securities - Foreign Common Stocks+ - 193,014,468++ - Mutual Funds 5,204,266 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 174,728 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (6,516) - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund January 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes96.9% Rate (%) Date Amount ($) a Value ($) Brazil5.2% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 3.38 9/26/16 6,450,000 b 6,554,812 Brazil Notas do Tesouro Nacional, Sr. Notes, Ser. F BRL 10.00 1/1/17 71,000,000 27,733,881 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/23 66,800,000 23,350,423 Caixa Economica Federal, Sr. Unscd. Notes 4.50 10/3/18 10,600,000 b 10,414,500 Odebrecht Finance, Gtd. Notes BRL 8.25 4/25/18 5,700,000 b 1,963,970 Canada3.7% Bombardier, Sr. Unscd. Notes EUR 6.13 5/15/21 2,740,000 b 3,963,383 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A2 CAD 2.03 8/17/15 1,176,750 b 1,058,904 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 10,730,000 b 9,749,825 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 4,972,223 b 4,484,577 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 5,746,434 b 5,199,885 Ford Auto Securitization Trust, Ser. 2011-R3A, Cl. A2 CAD 1.96 7/15/15 1,025,487 b 921,866 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 5,155,714 4,662,385 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 1,267,941 b 1,145,258 MEG Energy, Gtd. Notes 6.38 1/30/23 3,875,000 b 3,884,688 Province of British Columbia, Sr. Unscd. Bonds CAD 2.70 12/18/22 12,960,000 11,486,255 Videotron, Gtd. Notes 5.00 7/15/22 4,040,000 3,979,400 Chile1.7% Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 6,062,000,000 11,023,406 Codelco, Sr. Unscd. Notes 5.63 10/18/43 7,545,000 b 7,612,724 Embotelladora Andina, Sr. Unscd. Notes 5.00 10/1/23 4,200,000 b 4,237,166 China1.4% Bank of China, Sr. Unscd. Notes 3.13 1/23/19 4,795,000 c 4,755,283 CNOOC Curtis Funding, Gtd. Notes 4.50 10/3/23 6,150,000 b 6,120,720 CNOOC Finance, Gtd. Notes 3.88 5/2/22 1,250,000 b 1,218,414 Sinopec Group Overseas Development, Gtd. Bonds EUR 2.63 10/17/20 4,975,000 6,826,724 Denmark3.9% Danish Government, Bonds DKK 0.10 11/15/23 287,900,000 d France1.4% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 6,740,000 e 9,547,093 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 1,400,000 e 2,038,067 Electricite de France, Sub. Notes EUR 5.38 1/29/49 2,600,000 e 3,662,176 Veolia Environnement, Jr. Sub. Notes EUR 4.45 1/29/49 2,700,000 e 3,596,176 Germany7.5% Allianz, Sub. Notes EUR 5.63 10/17/42 6,700,000 e 10,355,139 Bundesrepublik Deutschland, Bonds EUR 2.00 1/4/22 1,625,000 2,317,336 Bundesrepublik Deutschland, Bonds, Ser. 06 EUR 4.00 7/4/16 56,750,000 83,712,316 Deutsche Annington Finance, Gtd. Notes EUR 3.63 10/8/21 1,375,000 1,951,406 KFW, Gov't Gtd. Notes JPY 2.05 2/16/26 3,000,000 33,556 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 2,545,000 b 3,767,129 Hungary1.1% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,100,000 b 2,178,750 Hungarian Government, Sr. Unscd. Notes 5.75 11/22/23 13,574,000 13,455,227 Iceland1.7% Iceland Government, Unscd. Notes 4.88 6/16/16 1,450,000 b 1,519,151 Iceland Government, Unscd. Notes 4.88 6/16/16 20,675,000 21,660,991 Indonesia.6% Indonesian Government, Sr. Unscd. Notes 6.75 1/15/44 7,725,000 b,c Ireland3.4% Bank of Ireland, Gov't Gtd. Notes EUR 4.00 1/28/15 14,000,000 19,439,541 Irish Government, Unscd. Bonds EUR 3.40 3/18/24 17,180,000 23,354,466 Smurfit Kappa Acquistions, Sr. Scd. Notes EUR 7.75 11/15/19 2,545,000 b 3,715,779 Italy11.1% Enel, Sub. Bonds 8.75 9/24/73 3,800,000 b,e 4,132,500 Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 5,950,000 8,896,809 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 6,850,000 7,029,902 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 3,325,000 4,536,996 Italian Government, Treasury Bonds EUR 2.75 11/15/16 19,250,000 26,864,064 Italian Government, Treasury Bonds EUR 4.75 6/1/17 58,140,000 85,764,910 Telecom Italia, Sr. Unscd. Notes GBP 7.38 12/15/17 4,850,000 8,864,806 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 3,775,000 b 4,133,625 Japan4.3% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 34,000,000 346,087 Development Bank of Japan, Gov't Gtd. Bonds JPY 1.70 9/20/22 24,000,000 257,263 Japanese Government, Sr. Unscd. Bonds, Ser. 39 JPY 1.90 6/20/43 5,635,250,000 58,505,555 Kazakhstan.6% Development Bank of Kazakhstan, Sr. Unscd. Notes 4.13 12/10/22 8,875,000 Lithuania.3% Lithuanian Government, Sr. Unscd. Notes EUR 3.38 1/22/24 3,225,000 Mexico1.5% Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 1,400,000 b 1,386,000 Mexican Government, Bonds, Ser. M MXN 8.00 12/7/23 235,645,000 19,403,517 Netherlands1.2% ELM, Jr. Sub. Notes EUR 5.25 5/29/49 7,100,000 e 10,024,842 ING Bank, Covered Notes EUR 3.63 8/31/21 1,905,000 2,908,542 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 3,175,000 b 3,413,125 Norway.7% DNB Boligkreditt, Covered Bonds EUR 3.38 1/20/17 4,920,000 7,179,312 Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 16,000,000 2,769,675 Portugal2.5% Portuguese Government, Sr. Unscd. Notes EUR 4.75 6/14/19 11,275,000 b 15,749,203 Portuguese Government, Sr. Unscd. Bonds EUR 5.65 2/15/24 12,555,000 b 17,818,601 Romania.4% Romanian Government, Sr. Unscd. Notes 4.88 1/22/24 5,834,000 b,c Russia1.6% Gazprom, Sr. Unscd. Bonds 6.00 11/27/23 6,950,000 b 6,958,687 Russian Government, Sr. Unscd. Bonds 4.88 9/16/23 6,400,000 b 6,432,000 Vnesheconombank, Sr. Unscd. Notes 5.94 11/21/23 7,900,000 b 7,830,875 Slovakia1.3% Slovakian Government, Bonds, Ser. 225 EUR 3.00 2/28/23 9,830,000 c 13,818,743 Slovakian Government, Sr. Unscd. Notes, Ser. 216 EUR 4.35 10/14/25 2,490,000 3,827,773 Spain9.2% Banco Bilbao Vizcaya Argentaria, Covered Notes EUR 3.88 1/30/23 3,100,000 c 4,652,630 Banco Santander, Covered Bonds EUR 4.63 1/20/16 10,500,000 15,159,340 Gestamp Funding, Sr. Scd. Notes EUR 5.88 5/31/20 2,350,000 b 3,359,633 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 1,700,000 2,537,323 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 3,900,000 e 5,493,853 Repsol International Finance, Gtd. Notes EUR 4.38 2/20/18 3,600,000 5,340,138 Repsol International Finance, Gtd. Notes EUR 4.88 2/19/19 3,200,000 4,874,039 Santander International Debt, Bank Gtd. Notes EUR 4.00 3/27/17 10,200,000 14,723,383 Spanish Government, Sr. Unscd. Bonds EUR 4.40 10/31/23 24,575,000 b 35,114,624 Spanish Government, Bonds EUR 5.15 10/31/44 6,850,000 b 9,972,388 Spanish Government, Bonds EUR 5.40 1/31/23 13,400,000 b 20,606,487 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 2,300,000 c 3,289,768 Supranational1.4% Asian Development Bank, Sr. Unscd. Notes CNY 2.85 10/21/20 25,000,000 3,964,488 Eurasian Development Bank, Sr. Unscd. Notes 5.00 9/26/20 3,250,000 b 3,315,000 European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 38,600,000 394,458 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 12,500,000 10,933,633 Switzerland1.0% Credit Suisse, Covered Notes EUR 2.13 1/18/17 5,600,000 7,901,125 Holcim US Finance Sarl & Cie, Gtd. Notes 5.15 9/12/23 5,695,000 b 6,098,479 United Kingdom11.0% Abbey National Treasury Services, Covered Bonds EUR 3.63 9/8/17 5,400,000 7,864,176 Bank of Scotland, Sub. Bonds GBP 9.38 5/15/21 3,220,000 6,797,248 E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 1,905,535 3,135,253 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 1.01 2/15/17 4,785,000 b,e 6,489,407 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 3,050,000 4,801,040 Lloyds Bank, Covered Notes EUR 3.38 3/17/15 4,500,000 6,275,699 Lloyds Bank, Covered Bonds EUR 4.00 9/29/21 1,500,000 2,348,748 Lloyds Bank, Sub. Notes EUR 6.50 3/24/20 2,850,000 4,527,085 Nationwide Building Society, Covered Notes EUR 2.88 9/14/15 5,405,000 c 7,594,810 Paragon Mortgages, Ser. 14A, Cl. A2C 0.44 9/15/39 7,977,527 b,e 7,161,601 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 1,745,000 2,452,237 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/21 6,350,000 9,864,686 United Kingdom Gilt, Bonds GBP 1.00 9/7/17 4,950,000 8,056,552 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 33,890,000 63,314,928 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.00 4/15/21 5,625,000 b 9,487,350 United States17.2% 21st Century Fox America, Gtd. Notes 5.40 10/1/43 4,345,000 4,584,753 Ally Financial, Gtd. Notes 3.50 1/27/19 6,540,000 6,466,425 Anadarko Petroleum, Sr. Unscd. Notes 6.20 3/15/40 4,960,000 5,703,573 Bank of America, Sub. Notes 7.75 5/14/38 3,300,000 4,283,050 Barclays Commercial Mortgage Securities, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 5,090,000 b 5,338,216 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 1,950,000 1,928,781 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 3,375,000 3,395,174 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 2,900,000 2,974,195 Carrington Mortgage Loan Trust, Ser. 2006-RFC1, Cl. A3 0.31 5/25/36 3,763,552 e 3,502,911 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.52 5/10/35 4,670,000 b,e 3,989,579 Commercial Mortgage Trust, Ser. 2013-CR6, Cl. B 3.40 3/10/46 2,440,000 b 2,299,105 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 5,200,000 b 5,088,603 Commercial Mortgage Trust, Ser. 2013-CR6, Cl. C 3.78 3/10/46 1,700,000 b,e 1,582,169 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 3,775,000 b,e 3,965,643 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.05 8/10/46 1,240,000 b,e 1,275,142 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. C 5.17 10/10/46 3,100,000 b,e 3,174,488 Community Health Systems, Sr. Scd. Notes 5.13 8/1/21 3,140,000 b 3,165,512 Community Health Systems, Gtd. Notes 6.88 2/1/22 3,005,000 b 3,085,759 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 4,799,971 5,012,833 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 4.04 12/5/31 3,117,000 b,e 3,232,332 Freeport-McMoRan Copper & Gold, Gtd. Notes 5.45 3/15/43 6,550,000 6,283,179 Genworth Holdings, Gtd. Notes 4.90 8/15/23 6,405,000 6,497,085 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 4,000,000 4,458,160 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 3,515,000 b 3,587,470 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 3,925,000 b 3,900,469 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. B 3.50 4/15/46 7,270,000 6,865,715 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 2,920,000 3,056,532 JPMorgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 6,350,000 e 8,967,738 Keycorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 0.96 11/25/36 2,850,000 e 2,562,786 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 0.98 2/25/34 2,377,040 e 2,323,091 MGM Resorts International, Gtd. Notes 7.75 3/15/22 3,570,000 4,034,100 Mondelez International, Sr. Unscd. Notes EUR 1.13 1/26/17 5,675,000 7,673,646 Morgan Stanley, Sub. Notes 4.10 5/22/23 4,825,000 4,707,796 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. B 3.68 12/15/48 2,195,000 e 2,106,957 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. B 3.77 2/15/46 2,355,000 2,269,358 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. C 4.17 12/15/48 1,885,000 e 1,819,364 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.46 3/25/35 1,752,994 e 1,599,998 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 7,700,000 8,071,841 Popular ABS Mortgage Pass-Through Trust, Ser. 2006-D, Cl. A2 0.32 11/25/46 1,962,136 e 1,889,999 Santander Drive Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.84 11/17/14 268,508 268,940 SLM, Sr. Unscd. Notes 5.50 1/15/19 3,635,000 3,730,277 SLM, Sr. Unscd. Notes 7.25 1/25/22 5,395,000 5,738,931 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.58 9/15/21 9,500,000 b 9,552,953 Structured Asset Securities Corp. Mortgage Loan Trust, Ser. 2006-AM1, Cl. A4 0.32 4/25/36 4,461,209 e 4,176,593 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 5.84 6/25/34 4,285,000 e 4,377,663 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 5,950,000 b 6,273,531 U.S. Treasury, Bonds 7.50 11/15/24 535,000 775,332 U.S. Treasury, Notes 0.25 5/15/16 4,560,000 c 4,541,477 U.S. Treasury, Notes 0.63 4/30/18 2,970,000 2,894,357 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. B 3.65 3/10/46 2,215,000 b,e 2,116,408 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.09 3/10/46 1,700,000 b,e 1,633,585 Unit, Gtd. Notes 6.63 5/15/21 3,955,000 4,172,525 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 4,940,000 e 4,675,545 Wells Fargo & Company, Sub. Notes 5.38 11/2/43 5,275,000 5,430,444 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR4, Cl. 2A1 2.61 4/25/35 4,371,598 e 4,432,350 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. B 3.71 3/15/45 1,780,000 e 1,721,739 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.13 3/15/45 1,855,000 e 1,804,095 WM Covered Bond Program, Covered Notes EUR 4.00 11/26/16 510,000 747,079 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 6,785,000 b,e 7,285,394 Total Bonds and Notes (cost $1,299,709,267) Face Amount Covered by Options Purchased.1% Contracts ($) Value ($) Call Options.1% 10-Year USD LIBOR-BBA, February 2014 @ $2.80 64,500,000 61,501 Euro, February 2014 @ $1.32 84,100,000 93,285 Euro, July 2014 @ $1.33 71,100,000 1,054,283 Put Options.0% 10-Year U.S. Treasury Notes, March 2014 @ $122.5 283,000 Total Options Purchased (cost $3,506,692) Principal Short-Term Investments1.1% Amount ($) Value ($) U.S. Treasury Bill; 0.05%, 6/12/14 (cost $14,577,478) 14,580,000 f Other Investment.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,516,949) 12,516,949 g Investment of Cash Collateral for Securities Loaned2.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $36,418,656) 36,418,656 g Total Investments (cost $1,366,729,042) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDU.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CLPChilean Peso CNYChinese Yuan Renminbi DKKDanish Krone EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NOKNorwegian Krone b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2014, these securities were valued at $333,237,014 or 24.5% of net assets. c Security, or portion thereof, on loan. At January 31, 2014 the value of funds securities on loan was $39,669,682 and the value of the collateral held by the fund was $41,803,831, consisting of cash collateral of $36,418,656 and U.S. Government & Agency securities valued at $5,385,174. d Principal amount for accrual purposes is periodically adjusted based on changes in the Danish Consumer Price Index. e Variable rate securityinterest rate subject to periodic change. f Held by or on behalf of a counterparty for open financial futures contracts. g Investment in affiliated money market mutual fund. At January 31, 2014, net unrealized appreciation on investments was $14,917,460 of which $40,623,264 related to appreciated investment securities and $25,705,804 related to depreciated investment securities. At January 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Non-U.S. Government 58.4 Securitized 16.8 Corporate-Investment Grade 14.5 Corporate-High Yield 6.6 Cash & Equivalents 3.6 U.S. Government 1.7 Options Purchased .1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2014 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 1/31/2014 ($) Financial Futures Long Australian 3 Year Bonds 1,468 139,990,898 March 2014 1,026,017 Canadian 10 Year Bonds 408 48,146,747 March 2014 1,352,865 Euro-Bobl 193 32,987,916 March 2014 394,810 Euro-Bond 258 50,065,466 March 2014 1,047,929 Long Gilt 66 11,977,018 March 2014 242,003 U.S. Treasury 5 Year Notes 36 4,342,500 March 2014 27,860 U.S. Treasury 10 Year Notes 520 65,390,000 March 2014 504,074 U.S. Treasury Long Bonds 386 51,567,188 March 2014 1,662,835 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 2/4/2014 a 7,275,000 3,010,552 3,011,220 668 British Pound, Expiring: 2/28/2014 a 29,270,000 48,520,001 48,107,321 (412,680 ) 2/28/2014 b 39,605,000 65,650,238 65,093,627 (556,611 ) Canadian Dollar, Expiring 2/28/2014 c 26,010,000 23,468,587 23,339,222 (129,365 ) Hungarian Forint, Expiring 2/28/2014 d 5,891,720,000 26,332,298 25,403,114 (929,184 ) Japanese Yen, Expiring: 2/28/2014 a 2,840,030,000 27,727,086 27,800,396 73,310 2/28/2014 b 8,121,430,000 79,344,778 79,498,797 154,019 2/28/2014 d 6,272,605,000 61,293,318 61,401,077 107,759 2/28/2014 e 6,039,435,000 58,975,690 59,118,630 142,940 Malaysian Ringgit, Expiring 2/28/2014 b 18,945,000 5,678,276 5,652,352 (25,924 ) Mexcian New Peso, Expiring 2/28/2014 f 35,805,000 2,656,945 2,671,460 14,515 Polish Zloty, Expiring: 2/28/2014 b 91,770,000 29,809,488 29,063,669 (745,819 ) 2/28/2014 c 112,350,000 36,529,458 35,581,379 (948,079 ) 2/28/2014 g 51,095,000 16,602,870 16,181,848 (421,022 ) Singapore Dollar, Expiring 2/28/2014 d 5,250,000 4,104,897 4,112,000 7,103 South African Rand, Expiring 2/28/2014 d 98,075,000 8,773,742 8,791,012 17,270 Swedish Krona, Expiring 2/28/2014 h 87,750,000 13,598,326 13,388,254 (210,072 ) Swiss Franc, Expiring 2/28/2014 d 19,005,000 21,214,489 20,965,160 (249,329 ) Taiwan Dollar, Expiring 2/27/2014 i 820,490,000 27,185,647 27,104,489 (81,158 ) Sales: Proceeds ($) Australian Dollar, Expiring 2/28/2014 c 58,200,000 50,806,592 50,845,167 (38,575 ) Brazilian Real, Expiring: 2/4/2014 f 7,275,000 3,110,237 3,011,220 99,017 3/6/2014 f 134,825,000 56,851,512 55,383,257 1,468,255 Chilean Peso, Expiring 2/28/2014 h 6,470,000,000 11,710,407 11,609,469 100,938 Danish Krone, Expiring 2/28/2014 d 221,995,000 40,671,461 40,136,655 534,806 Euro, Expiring: 2/28/2014 a 50,045,000 68,450,050 67,496,122 953,928 2/28/2014 b 52,635,000 71,986,784 70,989,278 997,506 2/28/2014 d 28,285,000 38,683,339 38,148,223 535,116 New Zealand Dollar, Expiring: 2/28/2014 b 30,550,000 25,113,627 24,657,946 455,681 2/28/2014 c 34,250,000 28,402,497 27,644,343 758,154 Russian Ruble, Expiring: 2/28/2014 j 9,435,000 275,039 266,923 8,116 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b Citigroup c Bank of America d Goldman Sachs International e Royal Bank of Scotland f Morgan Stanley Capital Services g Credit Suisse h Deutsche Bank i HSBC j JP Morgan Chase Bank The following is a summary of the inputs used as of January 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 69,422,783 - Commercial Mortgage-Backed - 61,602,045 - Corporate Bonds+ - 400,020,046 - Foreign Government - 754,972,823 - Mutual Funds 48,935,605 - - Residential Mortgage-Backed - 22,584,445 - U.S. Treasury - 22,789,139 - Other Financial Instruments: Financial Futures++ 6,258,393 - - Forward Foreign Currency Exchange Contracts++ - 6,429,101 - Options Purchased 110,547 1,209,069 - Swaps++ - 7,008,220 - Liabilities ($) Other Financial Instruments: - Forward Foreign Currency Exchange Contracts++ - (4,747,818) - Swaps++ - (11,192,357) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. Implied Upfront Unrealized Notional Reference Credit (Pay) /Receive Market Premiums (Received) Appreciation Amount Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Paid ($) (Depreciation) ($) Buy / Sell 10,450,000 ITRAXX Australia S20 Sub 5 Year Index J.P. Morgan Chase (1.00 ) 106.25 12/20/2018 17,726.92 (96,805.43 ) (79,079 ) Buy 38,250,000 ITRAXX Australia S20 Sub 5 Year Index Deutsche (1.00 ) 106.25 12/20/2018 64,885.60 (354,335.67 ) (289,450 ) Buy ) Implied Unrealized Notional Reference (Pay) /Receive Credit Market Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Depreciation) ($) 17,345,000 USD - 6 Month Libor Citibank (3.68 ) N/A 5/5/2020 (1,861,177 ) (1,861,177 ) 263,700,000 USD - 6 Month Libor Deutsche (2.48 ) N/A 1/10/2021 (4,959,165 ) (4,959,165 ) 320,700,000 USD - 6 Month Libor Citibank (1.83 ) N/A 1/10/2019 (3,631,286 ) (3,631,286 ) 29,400,000 USD - 6 Month Libor Citibank (0.84 ) N/A 11/8/2022 287,591 287,591 42,200,000 EUR - 1 Year Libor J.P. Morgan Chase 1.91 N/A 11/4/2016 2,362,169 2,362,169 141,400,000 USD - 6 Month Libor J.P. Morgan Chase (2.32 ) N/A 6/4/2023 4,044,359 4,044,359 366,600,000 MXN - 28 Day Libor Deutsche 6.74 N/A 1/2/2024 (372,200 ) (372,200 ) 946,400,000 MXN - 28 Day Libor J.P. Morgan Chase 3.80 N/A 1/10/2017 314,101 314,101 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: March 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: March 25, 2014 By: /s/ James Windels James Windels Treasurer Date: March 25, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
